DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Remarks
2.	This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on July 27, 2022. Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.
Claims 1-7 and 9-22 have been examined and rejected. This Office action is responsive to the amendment filed on July 27, 2022, which has been entered in the above identified application.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-7 and 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8-12, 14-16, and 18-21 of U.S. Patent No. 10,379,736, in view of Kwon et al (Pub. No. US 2009/0313567 A1) and further in view of Miyazaki et al (U.S. Patent No. 9,513,765) Representative independent claim 1 of the instant application is shown below in the table.

Instant Application 16/449739
U.S. Patent No. 10,379,736
1. An information processing apparatus comprising: a touch panel; a display; at least one processor; and a computer-readable medium encoded with instructions which, when executed by the at least one processor, cause the information processing apparatus to: 
1.  An information processing apparatus comprising: a detection section configured to detect an input indicating position information;  a display unit; and at least one processor configured to:
detect, with the touch panel, a first operation movement and a second operation movement;
detect a first movement and a second movement based on the input from the detection section;
control to display, with the display, a first layout which includes a plurality of display objects, an intermediate display for indicating a layout shift from the first layout to a second layout as an animation, and the second layout; 
initiate display by the display unit of a first layout which includes a plurality of objects, an intermediate state for indicating a layout shift from the first layout to a second layout as an animation, and the second layout;
scroll the plurality of display objects, in response to the first operation movement, in a state of the first layout and the second layout; and 

shift, by the intermediate display, from the first layout to the second layout dynamically in response to the second operation movement,





wherein a state of the intermediate display comprises a first intermediate state capable of shifting to the first layout and a second intermediate state capable of shifting to the second layout, 
wherein a change between the first intermediate state and the second intermediate state is based on a position change of an operation object of the second operation movement,
wherein the state of the intermediate display is the first intermediate state when movement distance of the second operation movement is less than a first threshold, and the state of the intermediate display is the second intermediate state when the movement distance of the second operation movement is greater than the first threshold,
wherein, when the operation object of the second operation movement is released from the touch panel in the first intermediate state, the plurality of display objects moved by the second operation movement goes back to the first layout automatically,
scroll the plurality of objects in response to the first movement in a state of the first layout and the second layout; 

shift from the first layout to the second layout dynamically in response to the second movement in the intermediate state; 

determine an arrangement of the second layout in response to a start position information of the second movement;

determine a movement of the animation in the intermediate state in response to a movement distance of the second movement; 
initiate display by the display unit, when the movement distance of the second movement is less than a predetermined threshold, of the movement of the animation indicating the intermediate state is returning to the first layout;  and
wherein, when the operation object of the second operation movement is released from the touch panel in the second intermediate state, the plurality of display objects moved in accordance with the second operation movement is kept moving to the second layout automatically.

wherein a display object of the display objects in the first layout displayed at a corner of the display is same as a display object of the display objects in the second layout displayed at the corner of the display,

wherein the display object in the first layout and the display object in the second layout are displayed at a top of the display objects in a z-direction of the display,

wherein an x-direction is a lateral direction of the touch panel, a y-direction is a vertical direction of the touch panel, and the z-direction is orthogonal to the x-direction, the y-direction, and a contact surface of the touch panel, and

wherein a number of objects being displayed is different between the first layout and the second layout.


initiate display by the display unit, when the second movement is detected during the movement of the animation indicating the intermediate state is returning to the first layout, of the movement of the animation indicating a return to the intermediate state


The ‘736 patent does not specifically recite the limitations of a computer-readable medium and “wherein, when the operation object of the second operation movement is released from the touch panel in the second intermediate state, the plurality of display objects moved in accordance with the second operation movement is kept moving to the second layout automatically.” However, Kwon discloses a terminal apparatus having a memory unit [paragraph 46] storing instructions [paragraph 48] to perform the functions of displaying a plurality of objects in a list layout [paragraph 58]. A user may change the layout of a plurality of objects by dragging and dropping a particular object in a direction perpendicular to the scroll direction of the list [paragraph 60; paragraph 80, lines 8-10]. If the dragged length of an object is equal to or more than a predetermined length, selected objects will move to a dropped area [paragraph 74; paragraph 80, lines 8-10]. This would shorten the input operation required to change the layout of objects. It would have been obvious to one of ordinary skill in the art at the time the invention was made to perform the layout transition of the ‘736 patent after dragging for a predetermined length, as taught by Kwon. This would shorten the input operation required to change the layout of objects.
The ’736 patent does not specifically recite “wherein the state of the intermediate display is the first intermediate state when movement distance of the second operation movement is less than a first threshold, and the state of the intermediate display is the second intermediate state when the movement distance of the second operation movement is greater than the first threshold.” However, Miyazaki discloses the point where the display objects do not overlap is considered the threshold distance such that when the display objects are moved less than that point such that they still overlap as shown in [figure 11B], the display will transition back to the state of the initial display when drag has stopped for over a predetermined time [column 23, line 60-64; column 26, lines 23-38] and when the display objects are moved greater than the point such that the display objects do not overlap as shown in [figure 11C], the display objects will transition to the new layout [column 26, lines 14-22] as shown in [figure 11D]. This would increase efficiency in either resetting the arrangements of objects back to their original position or transitioning to the new layout. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a first and second threshold when moving objects, as taught by Miyazaki. This would increase efficiency in either resetting the arrangements of objects back to their original position or transitioning to the new layout.
The ‘736 patent does not specifically recite “wherein a display object of the display objects in the first layout displayed at a corner of the display is same as a display object of the display objects in the second layout displayed at the corner of the display, wherein the display object in the first layout and the display object in the second layout are displayed at a top of the display objects in a z-direction of the display, wherein an x-direction is a lateral direction of the touch panel, a y-direction is a vertical direction of the touch panel, and the z-direction is orthogonal to the x-direction, the y-direction, and a contact surface of the touch panel.” However, Miyazaki discloses that objects are moved by first designating the frontmost object in a specific object column by a first pointer and designating the rearmost object in the specific object column by a second pointer [column 15, lines 43-47]. The first pointer corresponds to location information input through the touch panel and the second pointer corresponds to location information input through the touch pad [column 12, lines 13-18]. The point on the display screen which is designated by the first pointer is the first start point information and the point on the display screen which is designated by the second pointer is the second start point information [paragraph 15, lines 48-54]. The points on the display screen are then moved and a first end point information corresponding to the moved first pointer is acquired and second end point information corresponding to the moved second pointer is acquired [column 15, line 54 to column 16, line 3]. The end point information is converted and used as the coordinate information to which the frontmost and rearmost objects in the specific object column are moved [column 16, lines 4-20] and objects between the frontmost and rearmost object are also moved accordingly [column 16, lines 20-22]. In summary, the user may select the frontmost object of a column with a first touch on the touch panel, select the rearmost object of the column with a second touch on the touch pad, and shift the objects along the x and y axis by moving the first and second touch such that the frontmost object moves according to the changing location of the first touch and the rearmost object moves according to the changing location of the second touch. This is illustrated in [figures 5B-D; column 16, lines 23-43]. [Figures 11A-D] exhibit similar functionality [column 20, lines 10-19]. Although [Figures 11A-D] illustrate sliding down along the y-axis, sliding operation may be carried out along the x axis (left-right directions in the figures) and along the x and y axes (left-right and up-down directions in the figures) in the same manner [column 22, lines 2-7]. As shown in [figure 14], input may be performed on objects in the top-left corner of the display. Thus, for display objects in the top-left corner of the display [see figure 14], the system of Miyazaki is fully capable of allowing the user to drag an object D [see figure 11A] downward along the y-axis or rightward along the x-axis such that the objects A-D would be rearranged in a layout where object A would remain in the top-left corner of the interface at the top of the display objects in a z-direction of the display, once all the objects no longer overlap each other. It would have been obvious to one of ordinary skill in the art at the time the invention was made to allow rearrangement of objects such that a topmost display object in a corner of the first layout remains in the same location in the second layout, as taught by Miyazaki. This would allow the order of the objects to be maintained and make it easier for user review.	The ‘736 patent does not specifically recite “wherein a number of objects being displayed is different between the first layout and the second layout.” However, Miyazaki discloses that changing the layout decreases the number of objects displayed [Miyazaki, figures 14-16]. This would allow the user to more easily focus in on a group of objects. It would have been obvious to one of ordinary skill in the art at the time the invention was made to decrease the number of objects displayed between the first layout and the second layout, as taught by Miyazaki. This would allow the user to more easily focus in on a group of objects.
	Independent claims 19 (method) and 20 (computer readable medium) of the instant application recite similar limitations to those of independent claim 1 (apparatus) of the instant application. Independent claims 20 (method) and 21 (computer-readable medium) of the ‘736 patent recite similar limitations to those of independent claim 1 (apparatus) of the ‘736 patent. Therefore, similar to the table above, claims 19 and 20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20 and 21 of the ‘736 patent, in view of Kwon, and further in view of Miyazaki.
	Each of the dependent claims 2-18 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over one of claims 1, 3-5, 8-12, 14-16, and 18-19 of the ‘736 patent, in view of Kwon and further in view of Miyazaki.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 1-7 and 9-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyazaki et al (U.S. Patent No. 9,513,765) in view of Murrett et al (Pub. No. US 2010/0070913 A1), and further in view of Kwon et al (Pub. No. US 2009/0313567 A1).

7-1.	Regarding claims 1, 19, and 20, Miyazaki teaches the claim comprising: a touch panel; a display; at least one processor; and a computer-readable medium encoded with instructions which, when executed by the at least one processor, cause the information processing apparatus to: detect, with the touch panel, a first operation movement and a second operation movement, by disclosing an information display terminal having a touch panel [column 10, lines 40-49], display, control unit, and storing unit [column 11, lines 16-37] that detects the moving state of contact points [column 15, lines 40-42].
Miyazaki teaches control to display, with the display, a first layout which includes a plurality of display objects, an intermediate display for indicating a layout shift from the first layout to a second layout as an animation, and the second layout, by disclosing displaying a plurality of objects in an initial display [column 11, line 66 to column 12, line 12; figure 3; column 15, lines 23-24, figure 5C; column 20, lines 27-43; figure 10] and based on touch input, changing the degree of overlap when moving the objects to another layout [column 16, lines 23-43; figure 5D; column 22, lines 34-54; figures 10, 11A-D, 14-16]. The objects in a layout may include a folder 211 and data 212-216 [column 12, lines 9-12], musical album jackets that belong to the same genre [column 20, lines 21-26; figures 14-16], photographs, or animated pictures [column 27, lines 47-50].
Miyazaki teaches... shift, by the intermediate display, from the first layout to the second layout dynamically in response to the second operation movement, by disclosing based on touch input, changing the degree of overlap when moving the objects to another layout [column 16, lines 23-43] such as in [figures 11A-C; 14-16]. Touch input continues until an amount of overlap between the objects becomes 0, in which case the transition from the initial display to another layout will be complete [column 23, lines 7-12; figures 14-16; column 26, lines 14-22].
Miyazaki teaches wherein a state of the intermediate display comprises a first intermediate state capable of shifting to the first layout and a second intermediate state capable of shifting to the second layout, by disclosing that the plurality of objects move in response to the continuous change in the location of a touch operation on the touch panel [column 16, lines 23-43, figures 5A-5D; column 22, lines 55-63; column 26, lines 10-18, 23-31]. As shown in [figure 11B] and [figure 11C], a first and second intermediate state may be entered. During the touch operation, if there is still overlap between display objects of the selected object column and drag has stopped for over a predetermined time, then the display will transition back to the state of the initial display [column 23, line 60-64; column 26, lines 23-38]. If there is no more overlap between the display objects of the selected object column, transitioning to the new layout [column 26, lines 14-22].
Miyazaki teaches wherein a change between the first intermediate state and the second intermediate state is based on a position change of an operation object of the second operation movement, by disclosing that that the plurality of objects move in response to the continuous change in the location of a touch operation on the touch panel [column 16, lines 23-43; column 22, lines 55-63; column 26, lines 10-18, 23-31].
Miyazaki teaches wherein the state of the intermediate display is the first intermediate state when movement distance of the second operation movement is less than a first threshold, and the state of the intermediate display is the second intermediate state when the movement distance of the second operation movement is greater than the first threshold, by disclosing the point where the display objects do not overlap is considered the threshold distance such that when the display objects are moved less than that point such that they still overlap as shown in [figure 11B], the display will transition back to the state of the initial display when drag has stopped for over a predetermined time [column 23, line 60-64; column 26, lines 23-38] and when the display objects are moved greater than the point such that the display objects do not overlap as shown in [figure 11C], the display objects will transition to the new layout [column 26, lines 14-22] as shown in [figure 11D].
Miyazaki teaches wherein, when the operation object of the second operation movement is released from the touch panel in the first intermediate state, the plurality of display objects moved by the second operation movement goes back to the first layout automatically, by disclosing that if there is still overlap between display objects of the selected object column and drag has stopped for over a predetermined time, then the display will transition back to the state of the initial display [column 23, line 60-64; column 26, lines 23-38].
Miyazaki teaches... wherein a display object of the display objects in the first layout displayed at a corner of the display is same as a display object of the display objects in the second layout displayed at the corner of the display, wherein the display object in the first layout and the display object in the second layout are displayed at a top of the display objects in a z-direction of the display, wherein an x-direction is a lateral direction of the touch panel, a y-direction is a vertical direction of the touch panel, and the z-direction is orthogonal to the x-direction, the y-direction, and a contact surface of the touch panel, by disclosing that objects are moved by first designating the frontmost object in a specific object column by a first pointer and designating the rearmost object in the specific object column by a second pointer [column 15, lines 43-47]. The first pointer corresponds to location information input through the touch panel and the second pointer corresponds to location information input through the touch pad [column 12, lines 13-18]. The point on the display screen which is designated by the first pointer is the first start point information and the point on the display screen which is designated by the second pointer is the second start point information [paragraph 15, lines 48-54]. The points on the display screen are then moved and a first end point information corresponding to the moved first pointer is acquired and second end point information corresponding to the moved second pointer is acquired [column 15, line 54 to column 16, line 3]. The end point information is converted and used as the coordinate information to which the frontmost and rearmost objects in the specific object column are moved [column 16, lines 4-20] and objects between the frontmost and rearmost object are also moved accordingly [column 16, lines 20-22]. In summary, the user may select the frontmost object of a column with a first touch on the touch panel, select the rearmost object of the column with a second touch on the touch pad, and shift the objects along the x and y axis by moving the first and second touch such that the frontmost object moves according to the changing location of the first touch and the rearmost object moves according to the changing location of the second touch. This is illustrated in [figures 5B-D; column 16, lines 23-43]. [Figures 11A-D] exhibit similar functionality [column 20, lines 10-19]. Although [Figures 11A-D] illustrate sliding the topmost object down along the y-axis, sliding operation may be carried out along the x axis (left-right directions in the figures) and along the x and y axes (left-right and up-down directions in the figures) in the same manner [column 22, lines 2-7]. As shown in [figure 14], input may be performed on objects in the top-left corner of the display. Thus, for display objects in the top-left corner of the display [see figure 14], the system of Miyazaki is fully capable of allowing the user to drag an object D [see figure 11A] downward along the y-axis or rightward along the x-axis such that the objects A-D would be rearranged in a layout where object A would remain in the top-left corner of the interface at the top of the display objects in a z-direction of the display, once all the objects no longer overlap each other. It would have been obvious to one of ordinary skill in the art at the time the invention was made to drag the objects A-D in such a manner based on personal preference and to realign the objects as the user sees fit. Keeping object A in the same location between layouts and at the top of the display would allow the order of the objects to be maintained and make it easier for user review.
Miyazaki teaches wherein a number of objects being displayed is different between the first layout and the second layout, by disclosing that changing the layout decreases the number of objects displayed [Miyazaki, figures 14-16].
Although Miyazaki discloses moving the objects in the initial display based on touch input [column 16, lines 23-43; figures 5A-D; column 22, lines 34-54; figures 10, 11A-D, 14-16], Miyazaki does not expressly teach scroll the plurality of display objects, in response to the first operation movement, in a state of the first layout. Murrett discloses displaying a plurality of objects in a stack along a simulated z-axis that can be navigated by a user moving a finger along a vector collinear to the simulated z-axis [paragraph 51; figure 4D]. This would provide an easy way to traverse objects within a stack. It would have been obvious to one of ordinary skill in the art at the time the invention was made to scroll through objects in a stack using touch movement, as taught by Murrett. This would provide an easy way to traverse objects within a stack.
Miyazaki-Murrett do not expressly teach scroll the plurality of display objects, in response to the first operation movement, in a state of... the second layout. Kwon discloses displaying a plurality of objects in a list layout that may be scrolled using a grab-and-drag operation [paragraph 59]. This would allow a user to easily scroll through objects in a list. It would have been obvious to one of ordinary skill in the art at the time the invention was made to scroll through objects in a list using touch movement, as taught by Kwon. This would allow a user to easily scroll through objects in a list.
	Miyazaki does not expressly teach wherein, when the operation object of the second operation movement is released from the touch panel in the second intermediate state, the plurality of display objects moved in accordance with the second operation movement is kept moving to the second layout automatically. Kwon discloses displaying a plurality of objects in a list layout [paragraph 58]. A user may change the layout of a plurality of objects by dragging and dropping a particular object in a direction perpendicular to the scroll direction of the list [paragraph 60; paragraph 80, lines 8-10]. If the dragged length of an object is equal to or more than a predetermined length, selected objects will move to a dropped area [paragraph 74; paragraph 80, lines 8-10]. This would shorten the input operation required to change the layout of objects. It would have been obvious to one of ordinary skill in the art at the time the invention was made to perform the layout transition of Miyazaki after dragging for a predetermined length, as taught by Kwon. This would shorten the input operation required to change the layout of objects.

7-2.	Regarding claim 2, Miyazaki-Murrett-Kwon teach all the limitations of claim 1, wherein the position change includes a movement speed of the second operation movement, by disclosing that the amount of overlap is reduced corresponding to the amount of the dragging operation on the selected object [Miyazaki, column 22, lines 41-63; figures 11A-D]. Since the amount of movement of the objects corresponds to the amount of dragging operation, the movement of the objects would be based on the speed of the dragging operation.

7-3.	Regarding claim 3, Miyazaki-Murrett-Kwon teach all the limitations of claim 1, wherein the position change includes a movement distance of the second operation movement, by disclosing that the amount of overlap is reduced corresponding to the amount of the dragging operation on the selected object [Miyazaki, column 22, lines 41-63; figures 11A-D].

7-4.	Regarding claim 4, Miyazaki-Murrett-Kwon teach all the limitations of claim 3, wherein the movement distance of the second operation movement is a distance between an initial position of the operation object when the operation object contacts the touch panel and a position of the operation object when the operation object is released from the touch panel, by disclosing that the plurality of objects move in response to the continuous change in the location of a touch operation on the touch panel [Miyazaki, column 22, lines 55-63; column 26, lines 10-18, 23-31] and when the drag operation is released, determining whether the dragged length is equal to or more than a predetermined length [Kwon, paragraph 74; paragraph 80, lines 8-10].

7-5.	Regarding claim 5, Miyazaki-Murrett-Kwon teach all the limitations of claim 3, wherein when movement distance of the second operation movement when the operation object is released from the touch panel is greater than a first threshold and less than a second threshold, the state of the intermediate display is the first intermediate state, by disclosing that the plurality of objects move in response to the continuous change in the location of a touch operation on the touch panel [Miyazaki, column 22, lines 55-63; column 26, lines 10-18, 23-31]. As shown in [Miyazaki, figure 11B], a first intermediate state may be entered. The first threshold may be some distance before the dragged position in the intermediate state shown in [Miyazaki, figure 11B] and the second threshold may be some distance beyond the dragged position in the intermediate state shown in [Miyazaki, figure 11B].

7-6.	Regarding claim 6, Miyazaki-Murrett-Kwon teach all the limitations of claim 5, wherein the second threshold is greater than the first threshold, by disclosing that the first threshold may be some distance before the dragged position in the intermediate state shown in [Miyazaki, figure 11B] and the second threshold may be some distance beyond the dragged position in the intermediate state shown in [Miyazaki, figure 11B].

7-7.	Regarding claim 7, Miyazaki-Murrett-Kwon teach all the limitations of claim 5, wherein when movement distance of the second operation movement when the operation object is released from the touch panel is greater than the second threshold, the state of the intermediate display is the second intermediate state, by disclosing [Miyazaki, figure 11C], which represents a second intermediate state. The second threshold may be some distance between the dragged position in the intermediate state shown in [Miyazaki, figure 11B] and the dragged position in the intermediate state shown in [Miyazaki, figure 11C].

7-8.	Regarding claim 9, Miyazaki-Murrett-Kwon teach all the limitations of claim 1, wherein a number of objects being displayed in the first layout is larger than a number of objects being displayed in the second layout, by disclosing that the initial display contains more objects than the changed layout [Miyazaki, figures 14-16].

7-9.	Regarding claim 10, Miyazaki-Murrett-Kwon teach all the limitations of claim 1, wherein information which is related to the plurality of display objects and is not included in the first layout, is displayed in the second layout, by disclosing displaying affiliated information of each object in the changed layout [Miyazaki, column 23, lines 37-41; figures 10, 14-16].

7-10.	Regarding claim 11, Miyazaki-Murrett-Kwon teach all the limitations of claim 1, wherein the computer-readable medium further causes the information processing apparatus to determine whether the state of the intermediate display is the first intermediate state or the second intermediate state in response to information of variables that varies depending on the second operation movement, by disclosing that the plurality of objects move in response to the continuous change in the location of a touch operation on the touch panel [Miyazaki, column 22, lines 55-63; column 26, lines 10-18, 23-31]. Thus, the intermediate states shown in [Miyazaki, figures 11B,C] are determined based on the distance the object is dragged.

7-11.	Regarding claim 12, Miyazaki-Murrett-Kwon teach all the limitations of claim 11, wherein, when the information of the variables is less than a predetermined threshold, the computer-readable medium further causes the information processing apparatus to determine the state of the intermediate display to be the first intermediate state, by disclosing that the first intermediate state may be entered as shown in [Miyazaki, figure 11B]. The predetermined threshold may be some distance after the dragged position in the intermediate state shown in [Miyazaki, figure 11B].

7-12.	Regarding claim 13, Miyazaki-Murrett-Kwon teach all the limitations of claim 11, wherein, when the information of the variables is more than a predetermined threshold, the computer-readable medium further causes the information processing apparatus to determine the state of the intermediate display to be the second intermediate state, by disclosing that the second intermediate state may be entered as shown in [Miyazaki, figure 11C]. The predetermined threshold may be some distance before the dragged position in the intermediate state shown in [Miyazaki, figure 11C].

7-13.	Regarding claim 14, Miyazaki-Murrett-Kwon teach all the limitations of claim 11, wherein the information of the variables includes a movement speed of the second operation movement, by disclosing that the amount of overlap is reduced corresponding to the amount of the dragging operation on the selected object [Miyazaki, column 22, lines 41-63; figures 11A-D]. Since the amount of movement of the objects corresponds to the amount of dragging operation, the movement of the objects would be based on the speed of the dragging operation.

7-14.	Regarding claim 15, Miyazaki-Murrett-Kwon teach all the limitations of claim 11, wherein the information of the variables includes a movement distance of the second operation movement, by disclosing that the amount of overlap is reduced corresponding to the amount of the dragging operation on the selected object [Miyazaki, column 22, lines 41-63; figures 11A-D].

7-15.	Regarding claim 16, Miyazaki-Murrett-Kwon teach all the limitations of claim 1, wherein the plurality of display objects comprise photographs, by disclosing that the objects may be photographs [Miyazaki, column 27, lines 47-50].

7-16.	Regarding claim 17, Miyazaki-Murrett-Kwon teach all the limitations of claim 16, wherein the photographs are arranged based on date information, by disclosing sorting object based on a time related to the objects [Murrett, paragraph53]. This would allow a user to more easily find an object. It would have been obvious to one of ordinary skill in the art at the time the invention was made to sort objects based on a time related to the objects, as taught by Murrett. This would allow a user to more easily find an object.

7-17.	Regarding claim 18, Miyazaki-Murrett-Kwon teach all the limitations of claim 1, wherein the plurality of display objects comprise thumbnail icons, by disclosing displaying thumbnails [Miyazaki, figure 10].

7-18.	Regarding claim 21, Miyazaki-Murrett-Kwon teach all the limitations of claim 1, wherein a top-leftmost display object of the display objects in the first layout is same as a top-leftmost display object of the display objects in the second layout, by disclosing that as shown in [Miyazaki, figure 14], input may be performed on objects in the top-left corner of the display. As discussed above in claim 1, for display objects in the top-left corner of the display [see Miyazaki, figure 14], the system of Miyazaki is fully capable of allowing the user to drag an object D [see Miyazaki, figure 11A] downward along the y-axis or rightward along the x-axis such that the objects A-D would be rearranged in a layout where object A would remain in the top-left corner of the interface at the top of the displays objects in a z-direction of the display, once all the objects no longer overlap each other.

7-19.	Regarding claim 22, Miyazaki-Murrett-Kwon teach all the limitations of claim 1, wherein the display objects are not superimposed in the first layout and the display objects are not superimposed in the second layout, by disclosing that the three-dimensional coordinate space has a viewpoint 240 indicating the frontmost apex of pyramid 244 which is a visual hull onto which the three-dimensional coordinate space is projected, and a reference point 242 that indicates the center of the projection plane 246 [Miyazaki, column 17, lines 7-14; figure 6] where the user may freely change the viewpoint of the three-dimensional coordinate space to visually recognize and operate an object from the top, from the side, from the rear, in diagonal direction or the like [Miyazaki, column 17, line 46 to column 18, line 25]. Thus, the viewpoint may be changed such that objects of a particular object column are not superimposed with each other in the first layout, such as the objects that form the top leftmost object column in [Miyazaki, figure 8].

Response to Arguments
8.	The Examiner acknowledges the Applicant’s amendments to claims 1, 19, and 20 and the addition of claims 21-22.
	Regarding claim 1, Applicant alleges that Miyazaki et al (U.S. Patent No. 9,513,765), in view of Murrett et al (Pub. No. US 2010/0070913), and further in view of Kwon et al (Pub. No. US 2009/0313567), do not teach “wherein a display object of the display objects in the first layout displayed at a corner of the display is same as a display object of the display objects in the second layout displayed at the corner of the display, wherein the display object in the first layout and the display object in the second layout are displayed at a top of the display objects in a z-direction of the display, [and] wherein an x-direction is a lateral direction of the touch panel, a y-direction is a vertical direction of the touch panel, and the z-direction is orthogonal to the x-direction, the y-direction, and a contact surface of the touch panel,” as has been amended to claim 1.
	Contrary to Applicant’s arguments, Miyazaki discloses that objects are moved by first designating the frontmost object in a specific object column by a first pointer and designating the rearmost object in the specific object column by a second pointer [column 15, lines 43-47]. The first pointer corresponds to location information input through the touch panel and the second pointer corresponds to location information input through the touch pad [column 12, lines 13-18]. The point on the display screen which is designated by the first pointer is the first start point information and the point on the display screen which is designated by the second pointer is the second start point information [paragraph 15, lines 48-54]. The points on the display screen are then moved and a first end point information corresponding to the moved first pointer is acquired and second end point information corresponding to the moved second pointer is acquired [column 15, line 54 to column 16, line 3]. The end point information is converted and used as the coordinate information to which the frontmost and rearmost objects in the specific object column are moved [column 16, lines 4-20] and objects between the frontmost and rearmost object are also moved accordingly [column 16, lines 20-22]. In summary, the user may select the frontmost object of a column with a first touch on the touch panel, select the rearmost object of the column with a second touch on the touch pad, and shift the objects along the x and y axis by moving the first and second touch such that the frontmost object moves according to the changing location of the first touch and the rearmost object moves according to the changing location of the second touch. This is illustrated in [figures 5B-D; column 16, lines 23-43]. [Figures 11A-D] exhibit similar functionality [column 20, lines 10-19]. Although [Figures 11A-D] illustrate sliding the topmost object down along the y-axis, sliding operation may be carried out along the x axis (left-right directions in the figures) and along the x and y axes (left-right and up-down directions in the figures) in the same manner [column 22, lines 2-7]. As shown in [figure 14], input may be performed on objects in the top-left corner of the display. Thus, for display objects in the top-left corner of the display [see figure 14], the system of Miyazaki is fully capable of allowing the user to drag an object D [see figure 11A] downward along the y-axis or rightward along the x-axis such that the objects A-D would be rearranged in a layout where object A would remain in the top-left corner of the interface at the top of the display objects in a z-direction of the display, once all the objects no longer overlap each other. It would have been obvious to one of ordinary skill in the art at the time the invention was made to drag the objects A-D in such a manner based on personal preference and to realign the objects as the user sees fit. Keeping object A in the same location between layouts and at the top of the display would allow the order of the objects to be maintained and make it easier for user review.
	Similar arguments have been presented for independent claims 19 and 20 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2-7, 9-18, and 20-21 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claim 1. However, as discussed above, Miyazaki, in view of Murrett, in view of Kwon, are considered to teach claim 1, and consequently, claims 2-7, 9-18, and 20-21 are rejected.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178